         Case 3:21-cv-00021-SDD-RLB           Document 8       05/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


ANDREWS CIVIL ACTION


VERSUS                           21-21-SDD-RLB



LIVINGSTON PARISH
DETENTION CENTER, ETAL.


                                        JUDGMENT

       CONSIDERING this Court's Ruling adopting the Report and Recommendations of

the Magistrate Judge in the above captioned matter;

       Judgment is hereby rendered in favor of the Defendants and against the Plaintiff,

and this matter is dismissed in its entirety with prejudice.

       Signed in Baton Rouge, Louisiana on May 12,2021.




                                       CHIEF JUD^E SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
